Citation Nr: 0821198	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  06-28 108A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
spondylolisthesis of the thoracolumbar spine.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1971 to February 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision by the 
Hartford, Connecticut Regional Office (RO) of the Department 
of Veterans Affairs (VA) which continued the 40 percent 
evaluation for the service connected spondylolisthesis and a 
February 2007 RO decision which denied a TDIU.

In May 2007, the veteran presented personal testimony during 
a hearing before a Decision Review Officer (DRO) at the RO.  
A transcript of the hearing is of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  The veteran's service-connected spondylolisthesis of the 
thoracolumbar spine is presently manifest by forward flexion 
to 85 degrees, extension to 10 degrees, and no periods of 
incapacitating episodes that required doctor-prescribed bed 
rest.

3.  The evidence of record does not demonstrate the veteran 
is unemployable as a result of his service-connected 
disability.




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
spondylolisthesis of the thoracolumbar spine have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5239, 5243 (2007).

2.  The criteria for a total disability rating based on 
individual unemployability have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in correspondence from 
the RO dated in November 2005 and August 2006.  Those letters 
notified the veteran of VA's responsibilities in obtaining 
information to assist the veteran in completing his claims 
and identified the veteran's duties in obtaining information 
and evidence to substantiate his claims.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  Thus, the 
content of the notice letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008).   Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. 

Here, the notification requirements enumerated in Vazquez-
Flores have not been satisfied.  While correspondence from 
the RO dated in November 2005 satisfied many of the 
requirements of the VCAA, the letter did not inform the 
veteran that he needed to show the effect that the worsening 
of his symptoms had on his employment and daily life.  The 
letter also did not specifically describe the requirements of 
the applicable Diagnostic Codes.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake, 22 
Vet.App. 37 (2008).

In this case, the Board finds that the Vazquez-Flores v. 
Peake notice error did not affect the essential fairness of 
the adjudication because the veteran was provided notice of 
38 C.F.R. § 4.10 in a Statement of the Case issued in 
July 2006.  38 C.F.R. § 4.10 provides notice regarding the 
relationship between disabilities, employment, and the 
ordinary conditions of daily life.  The veteran was also 
provided actual knowledge of both the regulations pertaining 
to spondylolisthesis in the Statement of the Case issued in 
July 2006  The appellant was afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond, and the RO also 
readjudicated the case by way of a supplemental statement of 
the case issued in October 2007 after the notice was 
provided.  Thus, it is not prejudicial to the appellant for 
the Board to proceed to finally decide this appeal as the 
notice error did not affect the essential fairness of the 
adjudication.

The notice requirements pertinent to the issue addressed in 
this decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.  Further attempts to obtain additional evidence 
would be futile.  The Board finds the available medical 
evidence is sufficient for an adequate determination.  There 
has been substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Law and Regulations-Increased Rating Claim

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2007).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  The 
Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that may result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Therefore, the present 
analysis is undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

It is the responsibility of the rating specialist to 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2007).  Consideration of factors wholly outside the rating 
criteria constitutes error as a matter of law.  Massey v. 
Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of 
disabilities based upon manifestations not resulting from 
service- connected disease or injury and the pyramiding of 
ratings for the same disability under various diagnoses are 
prohibited.  38 C.F.R. § 4.14 (2007).
The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided if it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2007).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2007).


5235
Vertebral fracture or dislocation
General 
Rating 
Formula
5236
Sacroiliac injury and weakness

5237
Lumbosacral or cervical strain

5238
Spinal stenosis

5239 
   
Spondylolisthesis or segmental 
instability     

5240
Ankylosing spondylitis

5241 
   
Spinal fusion    

5242
Degenerative arthritis of the spine 
(see also diagnostic code 5003) 

5243
***Intervertebral disc syndrome

***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25. 

General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  
Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis 
20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  
Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.  
Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.  
Note: (4) Round each range of motion measurement to the 
nearest five degrees.  
Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.  
Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71a (2007).

Formula for Rating Intervertebral Disc Syndrome
Based on Incapacitating Episodes
524
3
Intervertebral disc syndrome
Ratin
g

With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 
months 
60

With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 
weeks during the past 12 months 
40

With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 
weeks during the past 12 months 
20

With incapacitating episodes having a total 
duration of at least one week but less than 2 
weeks during the past 12 months 
10
Note (1): For purposes of evaluations under diagnostic code 
5243 an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment 
by a physician. 
Note (2): If intervertebral disc syndrome is present in 
more than one spinal segment provided that the effects in 
each spinal segment are clearly distinct evaluate each 
segment on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment. 
   
38 C.F.R. § 4.71a, Plate V
38 C.F.R. § 4.71a (2007).

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2007).  "[F]unctional loss due to pain is to be rated at 
the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).  The intent of the schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  38 C.F.R. § 4.59 (2007).

Spondylolisthesis of the Thoracolumbar Spine

In this case, service connection with an initial evaluation 
of 10 percent was established for spondylolisthesis by the RO 
in an April 1975 rating decision.  This decision was based on 
the service treatment records.  In a May 1983 decision, the 
RO increased the evaluation to 40 percent with an effective 
date of March 3, 1981.  The veteran submitted his present 
claim for an increased evaluation in November 2005.

In May 2004, the veteran complained of acute lower back pain 
and sciatic left leg pain to a VA examiner.  Magnetic 
resonance imaging (MRI) revealed central to right 
paradcentral disc osteophyte complex associated with 
bilateral facet degenerative changes causing right 
neuralformal stenosis and lateral recess stenosis at L4-5, 
circumferential disc osteophyte complex without any evidence 
for segmental spinal stenosis or neural foraminal stenosis at 
L5-S1, and epidural lipomatosis at L5-S1 and in the sacral 
region.  A September 2004 VA neurology consultation note 
reviewed the MRI findings.  The neurologist stated that the 
veteran's back pain may be related to his facet hypertrophy 
and recommended weight loss, physical therapy, and pain 
control.  The examiner also noted that the location of the 
MRI abnormality did not correlate with the veteran's 
symptoms.

A VA rheumatology report from January 2005 related that the 
veteran did not report weakness, numbness, or a change in 
bowel or bladder problems.  He said that his back pain became 
worse two or three times a year.  The rheumatologist stated 
that the veteran's low back pain appeared to be mechanical in 
nature.  No evidence of inflammatory arthritis was observed.  
The examiner opined that the veteran's acute episodes were 
related to facet disease.  He recommended weight loss, 
physical therapy, and Naproxen.

In October 2005, the veteran went to a private emergency room 
because of back pain.  The triage report revealed a decreased 
range of motion, muscle spasm, and acute myofascial strain.

During a VA chiropractic clinic visit in November 2005, the 
veteran reported numbness in his left leg as well as in his 
big toes bilaterally.  He said that while shopping he had to 
support himself with a cart.  Sitting too long, driving too 
long, and movement aggravated his pain.  At its best, he 
rated his back pain as a four or five on a 0 (low) to 10 
(high) pain scale.  At its worst, he said his back pain was a 
ten.  It was noted that the veteran's gait and station were 
within normal limits.  Extension, right lateral flexion, and 
left rotation of the trunk produced low back pain.  Decreased 
sensation was noted over the left great toe.  Stiffness and 
tenderness were observed.  The examiner stated that his 
findings were consistent with symptomatic lumbar disc 
degeneration, overall deconditioning.

On VA examination in January 2006, the veteran reported daily 
low back pain.  He worked for his own company and was 
required to travel on airplanes and drive to different 
cities.  He said that his continuous daily low back pain 
radiated down his left side without weakness, numbness, or 
changes in bowel or bladder condition.  He reported that two 
or three times a year he had significant low back pain after 
doing minimal work.  He stated that chiropractic treatment 
aggravated his pain.  He said that he had difficulty walking, 
and he experienced flare-ups at times throughout the year.  
He wore a back brace.  Lying on his back decreased the pain.  
His pain caused difficulty sleeping.  X-rays from 
December 2005 revealed moderate degenerative disc disease of 
the lumbar spine.  He was able to walk long distances with 
pain.  He could perform all of his activities of daily 
living, but he described his mobility as slow and deliberate.

On objective examination, the examiner observed that the 
veteran walked with a 10-degree forward flexion to his 
posture.  Mild tenderness to palpation along L4-L5 was noted.  
Straight leg extension was negative bilaterally.  Paraspinous 
muscles were noted to be tight with tenderness to palpation 
at L4-L5 on the right.  Forward flexion was to 85 degrees, 
but increased pain was noted at 20 degrees.  Extension was to 
10 degrees.  Left and right lateral motion was to 20 degrees 
with discomfort at 10 degrees bilaterally.  Left and right 
lateral rotation was to 10 degrees.  After repetition the 
ranges of motion were unchanged, but the veteran's movements 
were noted to be slower and more deliberate with increased 
stiffness and fatigue.  The diagnosis was spondylolisthesis 
of L4-L5 with chronic low back pain and recent exacerbations.  
The examiner added that the veteran was overweight which 
contributed to his lower back pain.  The examiner also opined 
that the veteran had moderate to severe functional 
limitations.

The veteran reported to a private emergency room in May 2006 
with complaints of back pain.  The diagnosis given was back 
pain, and no restrictions were given on the veteran's 
activities.

The veteran stated in April 2007 that it had been difficult 
for him to maintain a normal quality of life due to his 
symptoms.  He said that a neurosurgeon told him that his 
condition would not improve.  He reported two extreme 
episodes of back pain which caused him to stay home for a 
total of six months.

During his May 2007 personal hearing before a DRO, the 
veteran said that during the past year, he had one 
incapacitating episode that lasted for three months.  He 
reported that his VA doctor put him on bed rest from May to 
July 2006.  Additionally, he said that a VA doctor had put 
him on bed rest from October 2005 to December 2005.  He noted 
that his back pain would occur spontaneously.  Sometimes he 
couldn't walk due to the pain.  He thought that his doctor 
had said something about ankylosis and arthritis.  There were 
nights when he could not sleep, and his pain wore him down 
physically.  He reported times when he couldn't get out of 
bed to go to the bathroom.

A VA MRI report dated September 2007 reveals no evidence of 
cord compression.  An abnormal low T1 signal was noted 
throughout the vertebral bodies.  The radiologists opined 
that the low signal was most likely compatible with anemia of 
chronic disease.

Based on the evidence of record, the Board finds that an 
evaluation in excess of 40 percent for spondylolisthesis of 
the thoracolumbar spine is not warranted at any time during 
the appeal period.  There is no competent medical evidence 
that shows that the veteran had incapacitating episodes that 
had a total duration of at least six weeks during a single 
12-month period throughout the period of the appeal.  
Although the veteran said in his May 2007 hearing that on two 
occasions doctors put him on bed rest for three months, the 
VA outpatient records from April 2004 through September 2007 
do not validate his assertion.  The VA outpatient records 
contain no evidence that a physician prescribed bed rest for 
the veteran as a result of incapacitating episodes.  It must 
be noted that for purposes of VA compensation, an 
"incapacitating episode" is defined as "a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician."  In this case, no physician ordered bed rest.  
Thus, the veteran's statements regarding causation and 
diagnosis are not competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  While the veteran is 
competent to report what comes to him through his senses, he 
does not have medical expertise.  See Layno v. Brown, 6 Vet. 
App. 465 (1994). Therefore, he cannot provide a competent 
opinion regarding diagnosis and causation.  Without competent 
medical evidence of incapacitating episodes having a total 
duration of at least six weeks during a 12 month period, a 
rating in excess of 40 percent cannot be granted based on 
incapacitating episodes.

Additionally, there is also no competent medical evidence of 
unfavorable ankylosis of the entire thoracolumbar spine.  
Although the veteran said in his May 2007 hearing that he 
thought his doctor had said something about ankylosis, the VA 
outpatient records from April 2004 through September 2007 are 
negative for any findings of ankylosis.  Therefore, a rating 
in excess of 40 percent cannot be granted based on the 
General Rating Formula for Diseases and Injuries of the 
Spine.

The Board further finds there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to this service-connected disorder that would take 
the veteran's case outside the norm so as to warrant an 
extraschedular rating.  The veteran's service-connected 
disorder is adequately rated under the available schedular 
criteria.  The objective findings of physical impairment are 
well documented.  The Board recognizes the veteran's 
statements concerning how his pain limits his daily 
activities and finds them to be of probative value.  However, 
pain and some degree of interference with employment are 
taken into account within the regular evaluation criteria.  
Therefore, referral by the RO to the Chief Benefits Director 
of VA's Compensation and Pension Service, under 38 C.F.R. 
§ 3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996).

TDIU

VA law provides that a total rating for compensation may be 
assigned where the schedular rating is less than total when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more, and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  It is 
provided further that the existence or degree of nonservice-
connected disabilities or previous unemployability status 
will be disregarded where the required percentages for the 
service-connected disability or disabilities are met and in 
the judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  Marginal 
employment shall not be considered substantially gainful 
employment.  For purposes of this section, marginal 
employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.  Marginal 
employment may also be held to exist, on a facts found basis 
(includes but is not limited to employment in a protected 
environment such as a family business or sheltered workshop), 
when earned annual income exceeds the poverty threshold.  
Consideration shall be given in all claims to the nature of 
the employment and the reason for termination.  38 C.F.R. § 
4.16(a) (2007).  

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Therefore, in the case of 
veterans who are unemployable by reason of service-connected 
disabilities, but who fail to meet these schedular percentage 
standards, the case should be submitted to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration.  38 C.F.R. § 4.16(b).  The veteran's service-
connected disabilities, employment history, educational and 
vocational attainment, and all other factors having a bearing 
on the issue must be addressed.  38 C.F.R. § 4.16(b).

Age may not be considered as a factor in evaluating service-
connected disability; and unemployability, in service-
connected claims, associated with advancing age or 
intercurrent disability, may not be used as a basis for a 
total disability rating.  38 C.F.R. § 4.19 (2007).

The Court has held that in determining whether the veteran is 
entitled to a total disability rating based upon individual 
unemployability neither his nonservice-connected disabilities 
nor his advancing age may be considered.  Van Hoose v. Brown, 
4 Vet. App. 361 (1993).  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is a recognition that the 
impairment makes it difficult to obtain and keep employment.  
The question is whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the veteran can find employment.  Id.  

A total rating for compensation purposes based on 
unemployability will be granted when the evidence shows that 
the veteran, by reason of his service-connected disabilities, 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341 (2007).  

Based upon the evidence of record, the Board finds the 
persuasive evidence does not demonstrate the veteran is 
unemployable as a result of his service-connected disability.  
VA records show service connection has only been established 
for his spondylolisthesis of the thoracolumbar spine.  His 
service-connected disability rating is 40 percent.  The 
schedular rating criteria for TDIU consideration under 
38 C.F.R. § 4.16(a) have not been in this case.

There is no medical evidence to suggest that the veteran is 
unemployable as a result of his service connected disability 
alone.  The January 2006 VA examiner noted that although his 
mobility was slow and deliberate, the veteran could perform 
his activities of daily living.  The private triage notes and 
VA outpatient records do not indicate that the veteran is 
unemployable as a result of his back disorder.  On the 
contrary, the evidence of record indicates that the veteran 
is currently employed.  The veteran stated in February 2007 
that he was still employed as a Vice President of sales for a 
company.  In April 2007, he noted that a neurosurgeon told 
him that working from home would be a better alternative than 
working from the office.  In his May 2007 hearing, the 
veteran said that he worked about 20 to 30 hours a week out 
of his house.  He said that he only went in to the office 
when there was something big he needed to do.  His 
remuneration was commission-based.  None of the competent 
medical evidence of record shows that the veteran is 
unemployable solely due to symptoms arising from his service-
connected spondylolisthesis of the thoracolumbar spine.  The 
evidence of record shows that the veteran is currently 
employed.  Therefore, his claim for entitlement to TDIU must 
be denied.


ORDER

Entitlement to an evaluation in excess of 40 percent for 
spondylolisthesis of the thoracolumbar spine is denied.

Entitlement to a TDIU is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


